DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 06/16/2022 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's RCE filed on 06/16/2022 and amendment filed on 05/28/2022.  The applicant(s) amended claims 19, 23-27 and 29, and canceled claims 20 and 22 (see the amendment: pages 2-4).
Response to Arguments
Applicant's arguments filed on 05/28/2022 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue and/or change the scope of the claims. Accordingly, response to the applicant’s arguments (Remarks: pages 5-6) based on the newly amended claims is directed to new claim rejection with necessitated new ground (see below).  
It is also noted that previously cited references are still applicable to the amended claims for prior art rejection with necessitated new ground(s) (may include newly combined teachings and/or interpretations) (see detail rejection below).

Claim Rejections - 35 USC § 103
Claims 19, 21, 23 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over VALENTI et al. (IDS: US 2018/0060557, hereinafter referenced as VALENTI) in view of KHOURY et al. (US 2018/0254046, hereinafter referenced as KHOURY).
As per claim 19, VALENTI discloses ‘spoken pass-phrase suitability determination’ (title) for indicating ‘a spoofing attack’ and ‘anti-spoofing check’ (p(paragraph)58-p59, p70, for authenticating ‘the user’), comprising:
receiving an audio signal (read on ‘at least one utterance of the pass-phrase’, or ‘audio of the utterance’) representing speech (‘utterance’ or ‘spoken pass-phrase’) (Fig.2, ‘200’, p42, p66); 
identifying (or ‘determining’, ‘authenticated’ and/or ‘measure of’) speech content (read on various ‘glottal voice source’/‘articulatory’/‘linguistic’/‘audio’ ‘features’/‘characteristics’ regarding ‘linguistic elements’ including ‘phonetic part’, ‘phones or phonetics’, ‘phonemes’, ‘spoken pass-phrase’ or ‘spoken words or syllables’, or ‘linguistic content’ related ‘phonetic or prosodic content or patterns thereof’) present in at least a portion (read on ‘segmentation’, ‘duration’, or ‘frames (i.e. temporal sub-sections)’ of ‘the utterance’ corresponding to ‘one or more’, ‘individual’ or ‘groups’ of ‘phonemes’, ‘phones’, ‘spoken words or syllables’, ‘prosodic units’, or ‘linguistic elements’) of the audio signal (Fig.2, p10-p12, p18, p41, p44-p46, p51-p61, p66); 
obtaining information (read on ‘spoken linguistic features’/‘audio features’ of ‘linguistic element(s)’ regarding the ‘phoneme’, ‘phone’, ‘syllable’, ‘word’, including, but not limiting to  analyzed/determined ‘score(s)’, ‘characteristics’, ‘patterns’, and/or their ‘changes’, used in ‘the different types of linguistic analysis’, such as ‘variation of fundamental frequency’, ‘changes in or rates of change in …frequency’, ‘frequency fading’, ‘cut off’ in ‘frequency’, ‘pitch variation or the formant distances’) about a frequency spectrum (read on ‘spectral components’ or ‘formant’) of each portion (read on ‘segmentation’, ‘duration’, or ‘frames (i.e. temporal sub-sections)’ and/or related ‘each of the phonemes’, ‘phones’, or ‘other linguistic (phonetic) elements’ including ‘spoken words or syllables’, or ‘prosodic units’, in a broad sense, in light of the specification: p101) of the audio signal for which speech content is identified (same as stated above) (Fig.2, p18, p41, p46, p51-p61); 
identifying (or ‘characterizes’) at least one acoustic class (read on at least one of ‘spoken words’, ‘syllables’, ‘phones’, ‘phonemes’ such as ‘nasal vowel phonemes’, in light of the specification: p14) of speech (utterance) of each portion (via ‘segmentation”) of the audio signal for which speech content is identified (same above) (Note: underline portion is amended limitation by the applicant), (VALENTI: p6, p18, p51-p53, p61);
for each portion (such as each phoneme or phone) of the audio signal for which speech content is identified (same above), using a [trained] neural network to determine a score (read on ‘a measure’, one of ‘scores’, ‘pass-phrase score’, ‘log-likelihood ratio’, or ‘linguistic-element-score’ of ‘each’ of ‘phonemes and/or phones’, in a broad sense, Note: the specification does not specifically recite/define the claimed term of “score”) indicative of a likelihood (read on ‘spoken pass-phrase suitability’, or ‘log-likelihood’ in a broad sense) that the speech content is live speech (read on ‘spoken pass-phrase’ provided by a ‘user’ after ‘enrolment of the user’, not by ‘someone other than the user’ such as ‘a voice synthesiser’ used in ‘a spoofing attack’, in a broad sense, Note: the specification does not specifically recite/define the claimed term of “live speech”), based on the obtained information about the frequency spectrum (same as stated above) and the at least one identified acoustic class (same above), (Fig.2, p17-p18, p41, p45-p46, p49-p61, p63-p71). 
It is noted that VALENTI does not expressly disclose the spoofing attack as being or including a “replay” attack (recited in the preamble, which, in alternative, would also be interpreted as intended use or field of use without giving a patentable weight) and the neural network being “trained” for detecting a replay attack.  However, the same/similar concept/feature is well known in the art as evidenced by KHOURY who in the same field of endeavor, discloses ‘method and apparatus for detecting spoofing conditions’ (title) providing ‘detecting voice spoofing attacks’ including ‘replay attack’ (p2-p4, p34), comprising extracting ‘acoustic features’ including ‘deep constant Q cepstral coefficients (CQCC) features’ and/or ‘sub-band cepstral coefficients (SBCC) features’ (either or both are also read on the claimed “obtained information about the frequency spectrum” in a broad sense) and using ‘deep neural network (DNN)(s)’ being ‘pre-trained’/‘trained’ for ‘extraction’ and/or for detecting (determining /discriminating/classifying /identifying) ‘the voice sample’ (“audio signal” or “speech content”) as being ‘genuine’ (read on claimed “live speech”) or ‘spoofed’/‘artifacts’ (including ‘a replay attack’) based on a ‘measure’/ ‘likelihood’ from ‘trained’ DNN(s) (Figs. 2-7, p5-p11, p36-p38, 46-47, p50-p56, p60-p63).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of VALENTI and KHOURY together by providing a mechanism of extracting/identifying audio /acoustic features including frequency/spectrum information/feature for each of linguistic elements (including phonemes and/or phones, as portions) of received spoken pass-phrase and detecting (determining/discriminating/classifying /identifying) a score/measure indicative of a likelihood of a voice/speech/utterance (such as received spoken pass-phrase) as being genuine (live) (or spoofed/artifact as a relay attack) based on obtained information about the frequency /spectrum information/feature (such as CQCC and/or SBCC) by using trained neural network(s) (such as DNN(s)), for the purpose (motivation) of improvement of handling unforeseen spoofing conditions with more accuracy (KHOURY: p63).  
As per claim 21 (depending on claim 19), VALENTI in view of KHOURY further discloses “removing effects of a channel and/or noise from the received audio signal; and using the audio signal after removing the effects of the channel and/or noise when obtaining the information about the frequency spectrum of each portion of the audio signal for which speech content is identified” (VALENTI: p63, ‘noise removal’).
As per claim 23 (depending on claim 19), the rejection is based on the same reason described for claim 19, because it also reads on the limitation(s) of claim 23.
As per claim 27 (depending on claim 19), VALENTI in view of KHOURY further discloses “… identifying a location (one of ‘locations’, or ‘positioning’) of occurrences of the test acoustic class in known speech content (such as the ‘utterance’ of ‘pass phrase’)”, (VALENTI: p64, p66).
As per claim 28 (depending on claim 27), the rejection is based on the same reason described for claim 27, because it also reads on the limitation(s) of claim 28.
As per claim 29, it recites a system.  The rejection is based on the same reason described for claim 19, because the claim recites/includes the same/similar limitation(s) as claim 19, wherein VALENTI also discloses claimed “input” and “processor’ (VALENTI: Fig.1, p35).
As per claim 30 (depending on claim 29), VALENTI in view of KHOURY further discloses “wherein the device comprises one of: a smartphone, a tablet or laptop computer, a games console, a home control system, a home entertainment system, an in-vehicle entertainment system, or a domestic appliance”, (VALENTI: p21).
As per claim 31, it recites a computer program product comprising a tangible, non-transitory computer-readable medium. The rejection is based on the same reason described for claim 19, because the claim recites/includes the same/similar limitations as claim 19.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over VALENTI in view of KHOURY as applied to claim 19, and further in view of KRISHNASWAMY et al. (US 2018/0146370, hereinafter referenced as KRISHNASWAMY). 
As per claims 24-26 (depending on claim 19), VALENTI in view of KHOURY does not expressly disclose the at least one test acoustic class comprises “fricatives”, “sibilants” and/or “plosives” respectively.  However, the same/similar concept/feature is well known in the art as evidenced by KRISHNASWAMY who, in the same field of endeavor, discloses ‘method and apparatus for secured authentication using voice biometrics and watermarking’ (title) concerning ‘speaker recognition to prevent spoofing or mimicry attempts of authorized user/customer’s voice’ (p1), comprising: speech recognition/verification/identification (p17 and p58), measuring ‘property of speech signal’ by using ‘short time energy (STE)’, ‘zero crossing rate (ZCR)’, ‘powers’ of the ‘spectrum’, speech ‘model’ characterized by ‘formant’, ‘frequency bands’ for divided ‘short time segment’ or ‘frame(s)’ corresponding to ‘fricative’, ‘sibilants’ and/or ‘plosives’ (p69,, p71-p77), and detecting  spoofing (p78).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of VALENTI, KHOURY and KRISHNASWAMY together by providing a mechanism of analyzing the linguistic/acoustic elements such as phonemes or phones, including fricative, sibilants, and/or plosives, as claimed, for the purpose (motivation) of preventing spoofing or mimicry attempts of authorized user/customer’s voice for a transaction authentication, and/or offering robust and reliable method in a speaker recognition/verification system (KRISHNASWAMY: p1 and p16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
July 16, 2022
/QI HAN/Primary Examiner, Art Unit 2659